Citation Nr: 0947027	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-30 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The Veteran served on active duty from November 1952 to 
December 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that denied the Veteran's request to reopen 
a previously-denied claim for service connection for 
hypertension.

In June 2009 the Board issued a decision reopening the 
previously-denied claim.  At that time, the Board also 
remanded the reopened claim for further development.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  


REMAND

Unfortunately, the case must be remanded once again for 
further development.

The Board's remand in June 2009 specifically requested the 
originating agency to afford the Veteran an examination by a 
physician.  The Veteran was examined by a VA physician's 
assistant (PA) in August 2009; the record does not show the 
PA's examination and medical conclusions were reviewed and 
endorsed by a physician.  A PA is not a physician, so 
examination by a PA did not substantially comply with the 
requirements of the Board's remand and another remand is 
required at this point.  See Stegall v. West, 11 Vet. App. 
268 (1998) (where the remand orders of the Board were not 
complied with, the Board itself errs in failing to insure 
compliance).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine if his 
hypertension is related to active service 
or became manifest to a compensable 
degree within the first year after his 
discharge from service.

The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.

Based on the claims folder review, the 
Veteran's subjective history of his 
symptoms and examination of the Veteran, 
the examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that the Veteran's 
hypertension originated during active 
service, was manifested within one after 
his discharge from active service, or is 
otherwise etiologically related to his 
active service.  If the examiner believes 
that the condition was initially 
manifested within one year after the 
Veteran's discharge from service, the 
examiner should identify the 
manifestations.

The rationale for all opinions expressed 
must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the claim based on a de novo 
review of the record.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

As noted above, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Further, 
the law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



